UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JOSHUA SEIDMAN and CHRISTOPHER HANOLD,

                                   Plaintiffs,

      v.                                                          1:18-CV-202
                                                                  (TJM/CFH)

STATE TROOPER JOSEPH COLBY and STATE
TROOPER JOHN DOE,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge

                                    DECISION & ORDER

      In response to Defendants’ answer to their Amended Complaint, Plaintiffs have

filed a motion for judgment on the pleadings in this matter involving alleged police

misconduct. See dkt. # 21. Plaintiffs contend they are entitled to judgment on their false

arrest claims.1 The parties have briefed the issues and the Court has determined to

decide the matter without oral argument.

I.    BACKGROUND

      Plaintiffs allege that the Defendants violated their constitutional rights in a traffic

stop on January 24, 2016. On that day, Plaintiff Christopher Hanold was operating a


      1
        Defendants have filed a motion for reconsideration of the Court’s decision granting
in part and denying in part their motion to dismiss the original complaint Plaintiffs filed.
See dkt. # 19. As the Defendants seek reconsideration of a decision addressing a
pleading that is no longer operative, the Court will deny the motion for reconsideration as
moot.

                                                 1
                             vehicle in the Town of New Palz, New York. Amended

Complaint (“Amend. Complt.”), dkt. # 21, at ¶¶ 17-18. Plaintiff Joshua Seidman was a

passenger. Id. at ¶ 17. At that time, Defendant Joseph Colby was working as a Trooper

for the New York State Police. Id. at ¶ 7. Defendant John Doe was also working as a

Trooper for the New York State Police. Id. at ¶ 12. Trooper Doe worked as a “supervisor,

officer, employee, and/or agent” of the State Police. Id. At around 3:45 a.m ., the

Defendants allegedly pulled Hanold’s car over in the parking lot of the Plaza Diner in New

Paltz. Id. at ¶ 18.

       Plaintiffs allege that “the pretext” the Troopers used to stop the car was that the car

was missing a rear license plate lamp. Id. at ¶ 19. Plaintiffs contend that this pretext was

false, and that the car actually had a rear license plate lamp that worked. Id. at ¶ 20.

       After stopping the car, Defendants purported to smell marijuana and directed both

Plaintiffs to exit the vehicle. Id. at ¶ 21. Seidman then handed the Troopers a small

amount of marijuana and a pipe that he had on his person. Id. at ¶ 22. He told the

Troopers that he knew that marijuana possession amounted to a violation, not a

misdemeanor, and that the Plaintiffs could not be arrested for a violation. Id. He claimed

he did not “want to make their job any harder than it needed to be.” Id. Seidm an also

asked officers to leave Hanold alone, since Seidman had given them the marijuana. Id.

       The Troopers ignored this request and searched the vehicle, looking for marijuana.

Id. at ¶ 23. They “tore the vehicle apart[.]” Id. The Plaintiffs waited outside in “twenty

degree weather” as the officers conducted their search. Id. The search continued until

approximately 4:30 a.m. Id. at ¶ 24. Defendants then issued both Plaintiffs appearance

tickets for unlawful possession of marijuana and released them. Id. Hanold drove

                                               2
Seidman home and then drove to his own residence. Id. at ¶ 25.

      At around 6:30 a.m., as Hanold sat in his car in his driveway in Modena, New York,

Defendants “sped up to his home.” Id. at ¶ 26. The Defendants exited their vehicle,

“entered the property without a warrant, permission, or exigent circumstances, and told Mr.

Hanold he was being arrested.” Id. They handcuffed Hanold, placed him in the back of

their vehicle and drove away “at speeds exceeding 70 miles an hour.” Id. at ¶ 27.

      During this drive, Defendants allegedly told Hanold that if Seidman had not said he

was a lawyer, “the whole thing would have been over.” Id. at ¶ 28. They also allegedly

told Hanold that if he–unlike Seidman–cooperated, the Troopers “would try to get him

processed and released faster.” Id.

      At around 7:00 a.m. on January 24, 2016, Defendants arrived at the home that

Seidman shares with his grandmother in New Paltz. Id. at ¶ 29. Plaintiffs allege that

Seidman’s grandmother became “hysterical” at their arrival, shouting to Seidman that

officers were at the front door. Id. The defendants entered the home as Seidman was

coming down the stairs. Id. They did so “without permission, a warrant, or exigent

circumstances.” Id. Defendants informed Seidman he was under arrest “because the

marijuana he had given to the officers earlier that morning tested positive as hashish.” Id.

      Plaintiffs allege that Defendants lied about the results of the test. Id. a ¶ 30.

Plaintiffs contend that “defendants had identified” the substance “as marijuana and had

issued both plaintiffs appearance tickets for possession of the marijuana.” Id. Defendants

also knew that the test they used to identify such a substance “only tests for the presence

of tetrahydrocannabinol (“TCH”), which both marijuana and hashish contain, and does not

differentiate between hashish and marijuana.” Id.

                                              3
       Seidman told the Defendants that the substance was not hashish and implored

them to find another “way to take care of the situation.” Id. at ¶ 31. The Defendants,

however, informed Seidman that possessing hashish is a misdemeanor and not a

violation. Id. at ¶ 32. They would have to arrest him and take him to the station. Id. One

of the Defendants followed Plaintiff to his bedroom as he dressed. Id. at ¶ 33. The

Defendants then took Seidman out of the house. Id. at ¶ 34. They then handcuffed him

behind his back on North Manheim Boulevard, in full view of his grandmother and their

neighbors.

       Defendants brought both Plaintiffs to the State Trooper Station in Highland, New

York. Id. at ¶ 35. Hanold left that station after processing at around 8:00 a.m. Id. at ¶ 36.

Seidman alleges his experience was different. Id. at ¶ 37. Defendants “screamed at,

insulted, and threatened” Seidman. Id. They told him, “among other things, that he was

going to jail,” called “him a criminal and other names” and “[made] fun of him for living with

his grandmother.” Id.

       Plaintiff alleges that Defendants lied to the Ulster County District Attorney’s Office,

telling the Office “that Mr. Seidman had violated New York Penal Law § 220.03.” Id. at ¶

38. “Based on these allegations,” the District Attorney’s Office “forwarded to Defendant

Joseph Colby a Criminal Court Complaint.” Id. at ¶ 39. Defendant Joseph Colby reviewed

and signed that criminal complaint. Id. at ¶ 40. He knew at that time that the allegations

in the complaint were false. Id. at ¶ 41. Colby then forwarded the complaint to the District

Attorney’s Office. Id. at ¶ 42. As a result, legal process issued against Plaintiffs. Id. at ¶

43.

       Officers transported Seidman to the New Palz Town Court, where he was

                                               4
arraigned. Id. at ¶ 44. Plaintiffs allege that the Honorable Jonathan Katz “refused to leave

Mr. Seidman in custody.” Id. at ¶ 45. Katz directed the Defendants to take Seidman back

to the police station and release him. Id. Katz directed that Seidman be released on his

own recognizance. Id. That release came at around 10:00 a.m. Id. The terms of

Seidman’s release required him to return to court to answer the charges. Id. at ¶ 46.

       Plaintiff alleges that Defendants forwarded “false evidence to the Ulster County

District Attorney’s Office,” including “arrest reports, complaint reports, evidence vouchers,

test results, and property reports” to the District Attorney’s Office as part of the pending

criminal proceeding. Id. at ¶ 47.

       Plaintiffs further allege that on March 1, 2016, a State Trooper pulled over Seidman

as he was driving with a friend. Id. at ¶ 48. That Trooper is not a party to this action. Id.

The Trooper claimed to smell marijuana and demanded that Seidman and his friend exit

the vehicle. Id. at ¶ 49. A search of Seidman and the vehicle did not reveal any

contraband. Id. at ¶ 50. Plaintiff alleges that the Trooper who stopped him told Seidman

that he had been at the police station on the day of Seidman’s arrest and knew who he

was. Id. at ¶ 51. Plaintiff contends that this Trooper told him “that if he ever found out that

Mr. Seidman gave troopers a hard time or disrespected them, he would hit Mr. Seidman

with every charge he could think of.” Id. at ¶ 51.

       Plaintiffs contend that Judge Katz dismissed the charge of criminal possession of a

controlled substance in the seventh degree on February 17, 2016. Id. at ¶ 53. Plaintiff

alleges, “upon information and belief,” that the dismissal came “on the merits and in favor

of Mr. Seidman.” Id. Plaintiffs also assert that “[u]pon information and belief,” Judge Katz

“stated that the charge was ‘ridiculous’ and dismissed it.” Id. Plaintiffs also admit that

                                               5
“Seidman was granted an adjournment in contemplation of dismissal on the charge of

unlawful possession of marijuana.” Id. at ¶ 54. “All charges,” they claim, “were terminated

in favor of Mr. Hanold on February 17, 2016.” Id. at ¶ 55.

       Plaintiffs’ Amended Complaint contains seven causes of action. Count One alleges

an unlawful stop in violation of the Fourth and Fourteenth Amendments. Count Two

alleges unlawful entry of Seidman’s curtilage and home and Hanold’s curtilage in violation

of the Fourth Amendment. Count Three alleges false arrest of both Plaintiffs. Count Four

alleges that Defendants violated Plaintiffs’ due process rights by forwarding false evidence

to the District Attorney’s Office. Count Five alleges malicious prosecution. Count Six

alleges conspiracy. Count Seven alleges a failure to intervene by “[t]hose defendants”

who “were present but did not actively participate in the aforementioned unlawful

conduct[.]” Id. at ¶ 85. Plaintiffs seek compensatory and punitive damages.

       After Defendants answered the Amended Complaint, Plaintiffs filed the instant

motion. The parties have briefed the issues, bringing the case to its present posture.

II.    Legal Standard

       Plaintiffs filed a motion for judgment on the pleadings. “The standard for addressing

a Rule 12(c) motion for judgment on the pleadings is the same as that for a Rule 12(b)(6)

motion to dismiss for failure to state a claim.” Cleveland v. Caplaw Enters., 448 F.3d 518,

521 (2d Cir. 2013). In addressing such motions, the Court must accept “all factual

allegations in the complaint as true, and draw[] all reasonable inferences in the plaintiff’s

favor.” Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009). This tenet does not apply

to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

                                               6
suffice.” Id. at 678. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Id.

(quoting Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007)). W hen, as here, the Plaintiff

proceeds pro se, the Court “‘construe[s] [the complaint] broadly, and interprets [it] to raise

the strongest arguments that [it] suggests.’” Weixel v. Bd. of Educ. of N.Y., 287 F.3d 138,

146 (2d Cir. 2002) (quoting Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000)). “This is

especially true when dealing with pro se complaints alleging civil rights violations.” Id.

Plaintiff did not respond to the motion. Since “no response was necessary” to a 12(b)(6)

motion to dismiss, the Court will apply the appropriate legal standard and determine

whether Plaintiff’s Amended Complaint states a claim upon which relief could be granted.

Maggette v. Dalsheim, 709 F.2d 800, 802 (2d Cir. 1983).

III.   Analysis

       Plaintiffs seek judgment on their false arrest claim as it relates to their second

seizure, at their residences. They contend that Defendant Colby’s admissions in his

answer to the Amended Complaint demonstrate that he lacked probable cause f or those

arrests.

       As the Court explained previously in this matter, ?[u]nder New York law, a plaintiff

claiming false arrest must show, inter alia, that the defendant intentionally confined him

without his consent and without justification.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir.

1996) (citing Broughton v. State, 37 N.Y.2d 451, 456 (1975)). “A § 1983 claim for false

arrest, resting on the Fourth Amendment . . . is substantially the same as a claim for false

arrest under New York law.” Id. (citations omitted). When an officer makes a warrantless



                                                7
arrest, he has acted ?extrajudicially” and the arrest is presumed unlawful. Broughton, 37

N.Y.2d at 458. However, one may rebut this presumption by showing that probable cause

existed at the time of arrest. Id. For a false arrest claim, the arrest is not required to be

?in any sense formal.” Posr v. Doherty, 944 F.2d 91, 96 (2d Cir 1991) (citing People v.

Hicks, 500 N.E.2d 861, 864 (N.Y. 1986)).

       “Probable cause requires an officer to have ‘knowledge or reasonably trustworthy

information sufficient to warrant a person of reasonable caution in the belief that an

offense has been committed by the person to be arrested.’” Panetta v. Crowley, 460 F.3d

388, 395 (2d Cir. 2006) (quoting Martinez v. Simonetti, 202 F.3d 625,644 (2d Cir. 2000)).

“When determining whether probable cause exists courts must consider those facts

available to the officer at the time of the arrest and immediately before it.” Id.

       Plaintiffs contend that Defendant Colby admits that probable cause for the second

arrests came from the initial arrest. Colby admitted that the initial arrests, which came

after a traffic stop, ended with officers issuing Plaintiffs appearance tickets and then

releasing them. The second arrests, which came after this release, were for possession of

hashish. The hashish at issue allegedly came from the marijuana seized during Plaintiffs’

initial arrests. Defendant Colby also allegedly admits that he and his partner could

differentiate between the two drugs at the time of the initial arrest. Plaintiffs therefore

claim that, if the Defendants knew about the hashish during the initial stop, they had

probable cause for that arrest then. They could not later use that probable cause to arrest

the Plaintiffs at their homes. Defendants respond that probable cause f or the second

arrests existed because they only discovered that the seized drugs contained hashish

after a close inspection at the station.

                                               8
       Plaintiffs contend that an admission from Defendant Colby in answering the

Amended Complaint is fatal to any defense he might have on Plaintiffs’ false arrest claims

regarding their second arrest. These admissions have to do with paragraph 30 of

Plaintiffs’ Amended Complaint. In that paragraph, Plaintiffs allege that Defendants’ claim

that the marijuana they recovered during the traffic stop contained hashish was:

       a lie. The individual defendants knew that the substance Mr. Seidman had given
       them was marijuana, and, in fact, the individual defendants had identified it as
       marijuana and had issued both plaintiffs appearance tickets for possession of the
       marijuana. The individual defendants also knew that the test that they used to
       identify marijuana and hashish only tests for the presence of tetrahydrocannabinol
       (“THC”), which both marijuana and hashish contain, and does not dif ferentiate
       between hashish and marijuana.

Amend. Complt. at ¶ 30. Defendants’ answer provides:

       As to the allegations contained in ¶ 30 of the F[irst] A[mended] C[omplaint], deny
       the first sentence; as to the second sentence, the m arijuana in possession of the
       Plaintiffs had contained portions of hashish; as to the third sentence, the
       Defendants were able to distinguish between what was marijuana and what was
       hashish; deny the remainder of the allegations in the paragraph.

Defendants’ Answer to the Amended Complaint, dkt. # 24, at ¶ 17. Plaintiffs contend that

the admissions in this paragraph entitle them to judgment on the pleadings because the

admissions demonstrate that no probable cause for the arrests existed: “[t]he sole

probable cause for” Plaintiffs’ arrests “was the alleged hashish obtained and readily

recognizable to Defendant Colby during the initial stop and search. Once Plaintiffs had

been released, Defendant Colby could not predicate their second seizure on the probable

cause acquired during the first seizure.”

       Even if the Court could accept the Plaintiffs’ rather dubious reading of the case law




                                              9
they cite,2 the Court would still deny their motion on this basis. Plaintiffs’ theory is that

Defendants had probable cause to arrest them for possession of hashish during the initial

stop. Arresting them for that crime at their homes, they insist, violated their Fourth

Amendment rights because no new basis for probable cause appeared between the initial

stop and the later arrests. Making all inferences in the non-moving parties’ favor, as the

Court must in this instance, causes the Court to conclude that no f actual basis exists that

requires the Court to accept the Plaintiffs’ reading of this matter. The allegation and

answer above does not indicate that Defendants knew that the substance Seidman

possessed when Defendants first arrested Plaintiffs contained hashish. An equally,

perhaps more, plausible reading of the allegation and answer would be that the test cited

by the Plaintiffs to distinguish between marijuana and hashish is not necessary. A visual



       2
         Plaintiffs cite, for example, Rodriguez v. United States, 135 S.Ct. 1609 (2015), f or
the proposition that “[a]n officer cannot use probable cause from an earlier seizure to
provide probable cause for a subsequent seizure as any authority to seize a person in
connection with any violation of the law ends when the first seizure concludes.” Rodriguez
stated no such sweeping rule for search-and-seizure law. In Rodriguez, the Supreme
Court addressed the question of “whether the Fourth Amendment tolerates a dog sniff
conducted after completion of a traffic stop.” Id. at 1612. In Rodriguez, a police officer
stopped a car for driving on the shoulder. Id. The officer obtained identifying information
from the driver and returned to his car. Id. at 1613. T he officer ran a records check,
returned again to the defendant’s car, and obtained the passenger’s driver’s license. Id.
The officer returned to his car and ran a records check on the passeng er while he called
for a second officer and wrote out a warning ticket for the driver. Id. He then returned to
the car for a third time and returned all the documents and issued the ticket. Id. The
reasons for the initial stop were over. Id. Despite this, the officer continued to detain the
driver, and eventually used a dog to examine the car. Id. Defendant moved to suppress
the drugs the dog found. Id. The Court concluded that “[a] seizure justified only by a
police-observed traffic violation . . . ‘become[s] unlawful if it is prolonged beyond the time
reasonably required to complete the mission’ of issuing a ticket for the violation.” Id. at
1612 (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)). Rodriguez does not stand
for the rule of law Plaintiffs claim it does, and the facts of the two cases are too dissimilar
to compare them anyway.

                                               10
inspection in the light of the stationhouse revealed to Defendants that the substance

Seidman claimed contained marijuana also contained hashish. On the f acts as alleged in

the pleadings, therefore, the Court will deny the Plaintiffs’ motion.3

IV.    CONCLUSION

       For the reasons stated above, the Court will DENY the Plaintiffs’ motion for

judgment on the pleadings, dkt. # 25. The Court will also DENY AS MOOT the

Defendants’ motion for reconsideration of the Court’s decision denying in part and granting

in part Defendants’ motion to dismiss the initial Complaint, dkt. # 19.

IT IS SO ORDERED.




DATED:        February 24, 2020




       3
        The parties also argue about whether arguable probable cause existed under the
circumstances, and thus whether qualified immunity applies. No motion to dismiss on that
basis is presently before the Court, and the Court will not address the issue. Defendants
may raise that issue at an appropriate point in the ong oing proceedings.

                                              11
